DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-69 are pending; see notes on claim numbering below. Applicants are responsible for paying any additional claim fees arising as a result of the examiner’s identification of misnumbered claims.
Beyond the numbering issue, the claims are not in standard US patent-claim form because they are replete with improper multiple dependent claims; see warning below.  Claim 69, for example, depends from all 68 preceding claims, including about 38 multiple dependent claims covering different statutory categories of invention.  The state of the claims makes meaningfully considering them difficult. 
The examiner investigated the possibility of contacting applicant’s representative by telephone to request that applicants submit a compliant claim listing with correct claim dependency, but there is no power of attorney in this application, and no practitioners have been authorized to act in a representative capacity.  Applicant may wish to submit a power of attorney in this file in case the examiner determines during prosecution that contacting applicant’s representative would expedite or simplify examination and/or allowance.  Currently, no interviews may be held in this application, meaning the examiner cannot discuss the merits of this application on the telephone or otherwise.  See MPEP 713.05.
The examiner has made an earnest effort in this restriction requirement to identify all issues that would preclude meaningful examination on the merits and to determine which inventive group each claim might belong in. Once applicants elect an invention, the examiner will consider that election relative to the most recent claim listing and reevaluate which claims are in the elected group. 

Claim Numbering
The examiner objects to all claims because they are improperly numbered. 37 CFR 1.57(f) instructs: “If there are several claims, they shall be numbered consecutively in Arabic numerals.” Currently, claim number 59 is skipped.  
Furthermore, there is no provision in 37 CFR 1.57 for sub-claims, e.g. “claim 5.1” at page 40 of the claim listing (sheet 1) and “claim 16.1” at page 41 of the claim listing (sheet 2). 
In the interest of compact prosecution, the examiner has renumbered the claims starting on the next page of this action:

Original
Renumbered
Original
Renumbered
Original
Renumbered
Original
Renumbered
1
1
17
19
34
36
51
53
2
2
18
20
35
37
52
54
3
3
19
21
36
38
53
55
4
4
20
22
37
39
54
56
5
5
21
23
38
40
55
57
5.1
6
22
24
39
41
56
58
6
7
23
25
40
42
57
59
7
8
24
26
41
43
58
60
8
9
25
27
42
44
60
61
9
10
26
28
43
45
61
62
10
11
27
29
44
46
62
63
11
12
28
30
45
47
63
64
12
13
29
31
46
48
64
65
13
14
30
32
47
49
65
66
14
15
31
33
48
50
66
67
15
16
32
34
49
51
67
68
16
17
33
35
50
52
68
69
16.1
18








 Applicant’s reply to this Office action must include a claim listing that preserves the examiner’s numbering.  Failure to provide a compliant claim listing may compel a Notice of Nonresponsive Amendment and a potential loss of patent term.  A reply to the restriction that does not include a replacement listing may be considered to be a non-bona fide response.  Applicant is encouraged to carefully review the amended claims for proper dependency.
	This restriction requirement is directed to the claims as the examiner has renumbered them.


Warning: Improper Multiple Dependent Claims
Although this is not a first action on the merits, Applicant is warned that, in present form, claims 7-12, 16-20, 24-25, 31-40, 44-49, 53, 58-60, 64, and 67-69, at least, will be objected to under 37 CFR 1.75(c) as being in improper form. A multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). These claims are all multiply dependent and also depend from multiple dependent claims—in some cases, they depend from inventions in different statutory categories.  For example, claim 69 depends from every claim that precedes it, including about 38 multiple dependent claims.  Improper multiple dependent claims will not be treated on their merits.  See MPEP 608.01(n) and FP ¶ 7.45.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18, 11, 12, 21-27, and 61-69, interpreted for restriction purposes only as being drawn to guide RNAs, cells comprising ecDNA with a breakpoint junction that is bound by a catalytically inactive nuclease complexed with the guide RNAs linked to a detectable marker, and methods of making the cells, classified in C12N 2310/20 and C12N 15/113.  In this group, at least claims 7, 8, 11, 12, 24, 25, 64, and 67-69 will not be considered on their merits in their present form.
II. Claims 9, 10, and 13-20, interpreted for restriction purposes only as being drawn to methods of imaging and detecting ecDNA with a breakpoint junction that is bound by a catalytically inactive nuclease complexed with a gRNA linked to a detectable marker, classified in C12N 2310/20 and C12Q 1/6813.  In this group, at least claims 16-20 will not be considered on their merits in their present form.
III. Claim 28-36 and 39, interpreted for restriction purposes only as being drawn to cells containing an ecDNA that have been genetically modified to express a detectable marker, classified in C12N 15/65.  In this group, at least claims 31-36 and 39 will not be considered on their merits in their present form.
IV. Claim 37, 38, and 41-49, interpreted for restriction purposes only as being drawn to methods of imaging and detecting a marker in cells containing an ecDNA that have been genetically modified to express a detectable marker, classified in C12N 15/902 and A61K 49/0047.  In this group, no claims will be considered on their merits in their present form.
V. Claims 38 and 48-58, drawn to methods of making cells containing an ecDNA that have been genetically modified to express a detectable marker, classified in C12N 15/902.  In this group, at least claims 38, 48, 49, 53, and 58 will not be considered on their merits in their present form.

Because the state of the claims required the examiner to undergo considerable interpretation to determine the invention groupings, the examiner reserves the right to reassign claims to different groups once applicants clarify the numbering and dependency of the claims.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the cells that contain an inactive nuclease and a gRNA with a detectable marker could be used in growth assays, and drug toxicity tests to correlate ecDNA with different cellular characteristics.

Invention I together with Inventions III, IV or V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions as claimed cannot be used together.  Invention I requires the detectable molecule to be linked to the gRNA, thereby labeling the breakpoint in the cell once catalytically inactive Cas9 and gRNA binds to the breakpoint site.  Conversely, Invention III, IV and V are directed to the production or imaging of cells that express a detectable marker, which is not required to be in the vicinity of the actual breakpoint.  Producing a cell that expresses a diffuse marker and then imaging the diffuse detectable marker would make detecting the actual breakpoint impossible if the two inventions were used in the same cell.  Accordingly, the inventions also have different effects.  

Invention II together with Inventions III or V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions as claimed cannot be used together.  Invention II requires imaging a detectable molecule linked to the guide RNA localized to a breakpoint in the ecDNA of the cell.  Conversely, Invention III and V are directed to the production of cells that expression of a detectable marker, which is not required to be in the vicinity of the actual breakpoint.  Producing a cell that expresses a diffuse marker would make detecting the actual breakpoint impossible if the two inventions were used in the same cell.  The effect of Invention II is an image of a breakpoint site.  The effect of Inventions III and V are cells expressing a detectable marker.  Accordingly, the inventions also have different effects.  

Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of being used together because Invention II requires imaging of cells that have a labeled breakpoint site using a guide RNA fused to a detectable molecule, whereas Invention V requires imaging of cells that have a donor molecule inserted at a breakpoint for the expression of a detectable marker.  Imaging of a diffuse detectable marker not fused to a specific guide RNA would make detecting the actual breakpoint impossible if the two inventions were used in the same cell.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the cells that contain the coding sequence for a detectable marker integrated at a breakpoint site in an ecDNA could be used in growth assays, drug toxicity tests, or further genetic editing experiments.

Inventions III and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the cells that contain the coding sequence for a detectable marker integrated at a breakpoint site in an ecDNA could be produced by transforming a cell with a circular piece of chromosomal DNA containing the coding sequence of a detectable marker.  

Inventions IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and effects.  The design and effect of Invention IV is the detection of fluorescence in a cell already containing a nucleic acid encoding a detectable marker integrated into the ecDNA.  Conversely, the design and effect of Invention V is the production of the cell containing a nucleic acid encoding detectable marker integrated into the ecDNA.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classifications;
(b) the inventions have acquired a separate status in the art due to recognized divergent subject matter; and
(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  As stated above, however, the examiner reserves the right in this application to reevaluate the groupings once applicants have brought their claims into compliance with US practice.
Means for Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/
Primary Examiner Quality Assurance Specialist, TC 1600